Fill in this information to identify your case;

Case 6:19-bk-01787-CC.] Doc 1 Filed 03/20/19 Page 1 of 7

§ United States Bankruptcy Court for the:
j \ \
milling mem ofBDL/l_@_

Case number ufmw\m):

Chapteryouareiiting under.

d chapter
Cl Chapter 11
lI] chapter 12
13 chapter 13

 

foicial Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy 12111

n Check if this is an
amended filing

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor iling alone. A married couple may file a bankruptcy case together-called a
joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtar 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the fomls.

Be as complete and accurate as possible tf two married people are filing together, both are equalty responsible for supplying correct
infom\ation. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify ¥ourse|f

i1.

Your full name

Write the name that is on your
govemment-issued picture
identification (for example,
your driver’s license or
passport).

Bring your picture
identification to your meeting
with the trustee.

 

 

 

About Debtor 1: About Debtor 2 (Spouse Oniy in a Joint Case): k
E>LANQA f
F\rs\t name First name
' die name Midd|e name
`@uT\E\<ce'z .
Lasf name Lasf name i

Su'fiix (Sr., Jr., |l, lll)

Suflix (Sr., Jr., ll, lll)

 

 

 

 

 

 

 

 

All other names you 3 L_A»N CA
have used in the last 8 pm mme pm name
years
include your married or Midd|€ gm Middle name
maiden names. \/ b éA'
Last name Last name
First name Figg; name
Middle name dele name
Last name Last name
3. Only the last 4 digits of "
: yourSQcia|Secu¢-ify Xxx _xx“g.g._')_l XXX "XX-____________
number or federal oR oR
lndividuat Taxpayer
tdentification number 9 XX " XX ___ ___ ____ _ 9 xx - xx -_____ __
(lTlN)

 

Of|iciai Form 101

Page1

Case 6:19-bk-01787-CC.] Doc 1

Debtor 1

4 Any business names
and Employer

identification Numbers y

(ElN) you have used in
the last 8 years

include trade names and
doing business as names

§ 5. Where you live

BLANCA \. eu'r\€\¢te'z.

Midde Nall€

AbnutDebtort

dhave not used any business names or Ele.

Filed 03/20/19 Page 2 of 7

Case number (;rhmwn)

¢..,_ »zs~;.=.

AboutDebtorZ(SpouseOniyin aJointCase):

n l have not used any business names or Ele.

 

 

Business name Busineas name
Businessname Businessname
Eii\i_ _______ ETN' _______
EIE_ _______ ETN` _______

Q\?J \N€Sl' Od\<£idqe (20\.

if Debtor 2 lives at a different address:

 

 

 

 

 

 

Api. 5

evmndo' ;L zngqzn>code city stare ziPcod
Ovam€

County County

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

tf Debtor Z’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZiP Code Cify Siate ZlP Code
5_ Why you are choosing Check one: Check one:

this district to file for
bankruptcy

U€verme last 180 days before ming mrs petition
l have lived in this district longer than in any
other district

cl l have another reason. Exptain.
(See 28 U.S_C_ § 1408_)

 

 

 

 

Ei over me last 180 days before ming this petition
l have lived in this district longer than in any
other district

cl l have another reason. Explain.
(See 28 U.S.C_ § 1408.)

 

 

 

 

 

Ofiicial Fon'n 101

Votuntal'y Petition for lltdi\riduals Filing for

Bankruptcy page 2

Debtor 1

Case 6:19-bl<-01787-CC.] Doc 1 Filed 03/20/19 Page 3 of 7

First Name

&ANCA \. (-`ru'r \€KL€Z.

MiddoName

Laet Name

Tell the Court About ‘{mlr Bankruptcy ease

7.

Case number (irknownl

 

The chapter of the
Bankruptcy Code you
are choosing to tile
under

How you will pay the fee

Check one. (For a brief description of each, see Notice Requiled by 1 1 U.S_C. § 342(b) for lndividuals Filing
for Bankmptcy (Fon'n 2010)). Also, go to the top of page 1 and check the appropriate box.

a Chapter 7

E] Chapter 11
[] Chapter 12
Cl chapter 13

n l will pay the entire fee when l file my petition. Please check with the clerk’s office in your

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. lf your attorney is
submitting your payment on your behalf, your attomey may pay with a credit card or check

with a pre-printed address

afl need to pay the fee in installments if you choose this option, sign and attach the

Applicah'on for Individuals to Pay The Filing Fee in Installments (Ofiicial Form 103A).

L_.l l request that my fee be waived (You may request this option only ii you are Hling for Chapter 7.

By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must till out the Application to Have the
Chapter 7 Filing Fee Waived (Ofticial Forrn 103B) and tile it with your petition.

 

Have you filed for
bankruptcy within the

mo

 

 

 

 

 

 

 

 

 

last 8 years? El Yes. oisirict when case number
MM l DD /YYYY
District When Case number
MM l DD l YYYY
District When Case number
MM l DD l YYY¥
10. Are any bankruptcy E/No
cases pending or being n _ _
filed by a spouse who is Yes. Debtor Relationship to you
not ming this case mm Distiid When Case number, ifknown
you, or by a business MM / co /YYYY
partner, or by an
affiliate?
Debtor Relaiionship to you
District When Case number, if known
MM / DD I YYYY
11- D° you rent your Ei No. co to line 12.

residence?

Ofiicial Form 101

es. Has your landlord obtained an eviction judgment against you?

mo Go to line 12.

a Yes. Fili out lni!ial StatementAbout an Evidion Judgme.nt Against You (Form 101 A) and file it as

partofihisbar\kmptcypetition.

Voiuntary Petition for individuals Filing for Bankruptcy

page 3

Case 6:19-bl<-01787-CC.] Doc 1 Filed 03/20/19 Page 4 of 7

named BUrN QA \ . (l,< U'\` \€ YL 2 E'Z. case,,umbem.k,,m,

 

 

First Name Nlidde Nane Lasi Name

Report About Any Businesses You own as a Sole Proprietor

 

12. Are you a sole proprietor \jqo_ Go to par¢,;_
of any fuil- or part-time
business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

. . f
alichrporatlon,partnershrp,o Number Street

 

Name of business if any

 

lf you have more than one
sole proprietorship use a
separate sheet and attach it

 

 

to this petition. City 5th Z|P Code

Check the appropriate box to describe your business:

El Heanh care Business (as defined in 11 u.s.c_ § 101(27/\))

cl Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101(515))

n Stockbroker (as denned in 11 U.S.C. § 101(53A))

l;l Commodity Broker (as delined in 11 U.S.C. § 101(6))

a None of the above

13_ Are you filing under lf you are filing under Chapter 11, the court must know whether you are a small business debtorso that it

chapter 11 of the can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
Bankruptcy C°de and most recent balance sheet, statement cf operations, cash-flow statement and federal income tax return or if
are you a small business any oi these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(8).
debtor? _ _ No. l am not iiiing under Chapter 11.
For a derinitron of small
business debtor, Se€ n No. l am H|ing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U-S-C- § 101(519)- the Bankruptcy Code.

n Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Report if ¥ou own or Have Any Hazardous Froperty or Any Property That Needs Immediate Attention

 

14. Do you own or have any Jqo
property that poses or is

 

alleged to pose a threat n YSS. What lS the haZafd?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs lf immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the properly'?

 

Number Street

 

 

city state ziP code

Ofncial Form 101 Voluntary Petition for individuals Fiiing for Bankruptcy page 4

Case 6:19-bk-01787-CC.] Doc 1 Filed 03/20/19 Page 5 of 7

Debtor1 BLA'NCA‘ \» GMT\ E~t-LE,Z»

Fir$( Name Midde Narre

LastName

Case number (rrmm)

m Explain ¥our Efforts to Receive a Briefing About credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankmptcy. You must
truthfully check one of the
following choices. lf you
cannot do so, you are not
eligible to tile.

lf you hle anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Ofl`icial Form 101

Ahoutoebwn=

You must check one:

dimoeivedabriefingfromanapprovedcredit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.
Atiachawpyofthecertilicateandthepayment
plan, if any, that you developed with the agency.

a l received a briefing from an approved credit
counseling agency within the 180 days before l
filedthis hankruptcypetition,butl donothavea
certificate of comptetion.

Within 14 days after you file this bankruptcy petition,
youMUSTfiieaoopyofthecertilimteandpayment
plan, if any.

ill r certify that r asked for credit counsean
services from an approved agency, but was
unableto obtainim)seserviccsduringthe?
days after l made my request and exiwnt
circumstances merit a 30-day temporary waiver
of the requirement

Toaslrfora 30-daytemporarywaiveroftl'\e
requirement attach a separate sheet explaining
what efforts you made to obtain the brieiing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for banknrptcy_

lfthecourt is satisfied with yourreasons, you must
still receive a brieling within 30 days after you nle.
You must file a certificate from the approved
asency, alongth awpyofihe peymenfr)lanyou
developed, if any. lfyou do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

m l am not required to receive a briefing about
credit counseling because of:

Cl lncapacity. lhaveamentalilinossoramental
deficiency that makes me
incapable of realizing or making
rational decisions about iinances.

n Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

m Active duty. l am currenliy on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion forwaiverofcreditcounseling withthecourt.

Voluntary Petition for lndividuals Filing for

About Dehtor 2 (Spouse only in a Joint Case):

You must check one:

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attachacopyofthecertiticate andthe payment
plan, if any, that you developed with the agency.

n l received a brieling from an approved credit
counseling agency within the 180 days before l
fited this bankruptcy petition, but l do not have a
certificate of completion `

Within 14 days after you file this bankruptcy petition,
you MUST tile a copy of the oeriilicate and payment
plan, if any.

El r certify that r asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30~day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances ,
required you to file this case.

Vour case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you died for bankruptcy

if the court is satisfied with your reasons, you must
still receive a brieth within 30 days after you tile.
¥ou must file a certificate from the approved
agency, mong with a copy of the payment plan you
developed if any. lf you do not do so, your case
may be dismissed

Any extension of the 530-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

m lnmpacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about linances.

n Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so,

a Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy PHQQ 5

Case 6:19-bl<-01787-CC.] Doc 1 Filed 03/20/19 Page 6 of 7

noon E>LAN('A l.

First Narle Mid<le Name

Part 6: Answer These Questions for Reporting Purposes

engaging nez

Case number (irknown)

 

16. What kind of debts do
you have?

16a Are your debts primarily consumer debts? Consumer debts are deemed in 11 u.S.C. § 101(8)
as ‘incurred by an individual primarily for a personal, family, or household purpose."

n No. 80 to line 16b.
lives Goio line 17.

16b. Are your debts primarily business debts? susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

El No. eo in line isc.
E] Ves. Goto line 17.

16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

n No. l am not filing under Chapter 7. Go to line 18.

mesa l am tiling under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

 

 

 

 

excluded and |;\}’No

administrative expenses

are paid that funds will be m Yes

available for distribution

to unsecured creditors? , .,,.. e,_.,_., _~\41~ m_
ia. l-low many creditors do due Cl i,ooos,ooo E] 25,001-50,000

you estimate that y°u El 50-99 C] 5,001-10,000 C| 50,001-10¢),000

°We? Cl 100.199 El 10,001-25,000 L`.l Morolnan 100,000

n 2°°"?99 w l _ l v . __

lo now much do you EKso-$so,ooo El $1,000,001_$10 million El $500,000,001-$1 billion

estimate your assets to
be worth?

Cl $50,001~$100,000
lZl $100,001-$500,000
El $500,001-$1 million

Cl $10,000,001-$50 million
El $50,000,001-$100 milion
El $100,000,001-$500 million

E] $1,000,000,001-$10 billion
E] $10.000,900,001~$50 billion
m More than $50 billion

 

20. How much do you
estimate your liabilities

E(so~$so,ooo
El $50,m1sloo,ooo

El $1,000,001-$10 million
l.`.] $10,000,001<$50 million

El $500,000,001-$1 billion
Cl $1,000,000,001-$10 billion

 

t° be'-" El sioo,ool-$soo,ooo El sso,ooo,ool-sloo million l°.] slo,ooo,ooo,ooi~$so billion
Cl $500,001-$1 million EJ $100,000,001-$500 million L`.l More than $50 billion
Sign Below
ihaveexaminedthis petition, and l declare underpenaltyofpei]`uiythattheinformation provided istrue and
For you com

OiFlcial Form 101

lt l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 1 1, Uriited Statas Code. l understand the relief available undereactl chapter, and l choose to proceed

under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me till out
this document l have obtained and read the notice required by 11 U.S.C. § 342(!)).

l request relief in accordance with the chapter of title 11, United States Code, specitied in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in lines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C.§§152. 1341. 1519, and 3571.

X /S/ BLANCA \. Gr\i'l\€l££?. X

 

Signature of Debtor 1

zolZO\Cl

Executed on

 

Signature of Debtor 2

MM IDD IYYYY

Voluntal'y Petition for lndividuals Filing for Bankruptcy

Executed on
MM/ DD /YYYY

page 6

Case 6:19-bk-01787-CC.] Doc 1 Filed 03/20/19 Page 7 of 7

Debtor 1

Firsl Name

For your attorney, if you are
represented by one

if you are not represented
by an attorney, you do not
need to file this page.

Officiai Fomi 101

BLANQL \. eggech

Midde Nan

Case number (ihmm)

i, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility

to proceed under Chapter 7, 11. 12, or 13 oftille 11, United States Code, and have explained the relief

   

 

 

 

the notice required by .C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
knowled ~ after an i 1 at the information in the schedules filed with the petition is incorrect
X pate 06 " ;D " l q

Signature of yfor btor MM l DD lYYYY

61 iie\ Tbvve_i

Pn'nied name \/

v ?M+h€vv\ law Gvou\o VLUL

Firm name | 4

i\;npmer Street g '

 

Sl€. 60\

Cwymmmi F»L 33155

 

 

 

emma qi>'i rlllei>u)\i M,M gi@solOl\/ugroup`cur
31255

Voluntary Pedtion for individuals Filing for Bankruptcy page 7

